DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 and 21-29 are pending and are examined below.  The examiner notes that the present claim numbering skips from claim 25 to 27, which requires correction.
In view of the brief filed on 12/4/2020, PROSECUTION IS HEREBY REOPENED in order to address the claims to which art was not applied as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALLISON BOURKE/               Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                         

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 21-26, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding Claims 21 and 28, the limitation “wherein the frame is separate and distinct from the wall” is not adequately supported in the specification as filed. The specification contains no verbatim support.  Furthermore, applicant claims that the frame is inmolded within the wall, and as such the separate and distinct feature is not established in the specification as filed.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21-25, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claims 21 and 28, the limitation “separate and distinct” is indefinite, because it is unclear what features would make the frame both separate and distinct.  For example, in claim 27 requires the frame be inmolded within a wall of the enclosure – if it is both within the wall  and inmolded, how can such a feature be seen as “separate”?  Separate and distinct could merely require a different look or components (such that the structure cited below in Maguire provides the “separate and distinct” structure), or the structure could actually be required to be physically separate”.  Furthermore, using different materials (as suggested by Maguire could indicate that the components would be separate and distinct).  In the latter case, it is unclear how the limitation would further limit the claims.  Correction is required.
Claims 22-25 and 29 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 1-6, 11, 12, 21-23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire U.S. Publication Number 2015/0079458.
 Regarding Claims 1 and 27, Maguire teaches a battery assembly comprising:
	An enclosure defining an interior (see abstact; the cover 62 and tray 64 define an interior, see paragraph 36); and
	A frame disposed within a wall of the enclosure (the structure that houses the replacement cover, shown in figures 4A-4C, which includes which includes cavities 97 that are molded into the cover, closed bottoms 89 that allow the replacement panel to be retained, strengthening rib 87 to provide structure meet the limitation of a frame, and fasteners 95 combine to meet the claimed 
However, while Maguire teaches that multiple materials may a metal, polymer, or a combination, Maguire does not specifically provide the frame and enclosure being different materials (for claim 27, a metal and a polymer, respectively).  It would be obvious to one of ordinary skill in the art to modify the structure of Maguire by providing a different material for the frame and enclosure, as Maguire allows for a combination of materials and the selection of known materials according to suitability or intended use is within the ambit of one of ordinary skill in the art.

    PNG
    media_image1.png
    979
    1082
    media_image1.png
    Greyscale

Regarding Claim 2, Maguire teaches that the parts may be metal, polymer, or a combination.  Therefore, it would be obvious to one of ordinary skill in the art to provide both metal and polymer in the construction of the assembly, as the selection of known materials according to suitability or intended use is within the ambit of one of ordinary skill in the art.
Regarding Claim 3, Maguire teaches that the wall is molded, and at least a portion of the frame is in molded with the wall.
Regarding Claim 4, Maguire shows that the frame extends about a perimeter of the opening (see figs. 4A-C).

Regarding Claim 6, Maguire teaches that the wall includes a tear strip bounded by the frame, which separates the service lid from the other portions (see paragraph 46).
	Regarding Claim 11, the opening is a service opening, and the interior accommodates at least one serviceable part.
Regarding Claim 12, the components are portions of a traction battery of an electrified vehicle.
Regarding Claims 21 and 28, Maguire teaches a structure as discussed above.  Under the combination (which uses a uses different materials for the frame portion as modified), the “frame” can be seen as separate and distinct, as it would be made with different components.
The examiner further notes that the Courts have held that making  known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).  For example, manufacturing considerations might necessitate a two piece construction.
Further regarding Claim 21, the retention feature 95 extends outward away from the interior and past an outermost surface of the wall (see fig. 4C)
	Regarding Claim 22, fig. 4C shows that a portion of the frame extends past the wall into the interior (projections can be seen to meet this, as they extend into the interior).
Regarding Claim 23, the retention feature is positioned such that a portion of the replacement panel is sandwiched between the retention feature and the wall when the panel covers the opening to the interior (see figs. 4A-C).
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Macaraeg, U.S. Publication No. 2017/0217389.

However, Maguire does not specifically teach that the serviceable component may be secured to the service lid.
Macareag teaches that components may be associated with (i.e. secured) by different features in a battery assembly structure, thereby providing the components secured to a side of the service lid which would be facing the interior, as the components in Maguire are located in the interior of the enclosure.
Therefore, it would be obvious to one of ordinary skill in the art to modify the assembly structure taught by Maguire by securing the components to the service lid ir order to provide retention of the serviceable components
11.	Claims 8-10, 24, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Morganegg, U.S. Publication No. 2007/0022682.
Regarding Claims 8-10, 24 and 29, Maguire teaches a battery assembly comprising:
An enclosure defining an interior; and
A frame disposes within a wall of the enclosure, and including at least one retention feature configured to hold a service panel in a position where the service panel covers an opening to the interior (see discussion with respect to claim 1 above).  Maguire also teaches that the system includes a cover plate (for claim 24) and fig. 4C shows that a portion of the frame extends past the wall into the interior (projections can be seen to meet this, as they extend into the interior, for claim 29).


Morganegg teaches a panel fastener system including a lock plate attached to a fastener structure that engages and disengages when moved with a direction aligned with a plane, thereby allowing easy access to a panel system such as that of Maguire (see paragraph 41).
Although Morganegg is directed to a fastener structure, Morganegg is analogous to the the fastener structure of Maguire, as both discuss mechanical connection of a fastener.  Therefore, it would be obvious to one of ordinary skill in the art to modify the fastener of Maguire with the lock plate/fastener structure of Morganegg, thereby providing ease of access to the replacement panel structure and the serviceable components of the battery assembly.
Regarding Claim 25, as discussed above, Maguire teaches that the service panel includes a replacement plate, meeting the claimed cover plate and retention features.  Maguire, as discussed above, does not teach that the structure also includes a lock plate.
Morganegg teaches a panel fastener system including a lock plate attached to a fastener structure that engages and disengages when moved with a direction aligned with a plane, thereby allowing easy access to a panel system such as that of Maguire (see paragraph 41).
Although Morganegg is directed to a fastener structure, Morganegg is analogous to the the fastener structure of Maguire, as both discuss mechanical connection of a fastener.  Therefore, it would be obvious to one of ordinary skill in the art to modify the fastener of Maguire with the lock plate/fastener structure of Morganegg, thereby providing ease of access to the replacement panel structure and the serviceable components of the battery assembly.

Regarding Claim 25, Maguire further teaches that the “cover plate” includes a plurality of notches (the openings for the retention screws meets this limitation).
Maguire further teaches that the cover can include “many alternative designs and considerations” such as ribs (i.e. raised areas).  Therefore, it would be obvious to one of ordinary skill in the art to modify the structure of Modified Maguire (specifically the lock plate feature introduced by Morganegg) by adding a plurality of raised areas such as ribs in the detents of the one retention feature when the opening is covered, in order to provide the desired strength for the structure.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant first argues that because “the specification irrefutably shows possession of a frame that is “separate and distinct” from a wall of the enclosure” citing figure5.  These arguments are not persuasive.  While figure 5 does show the frame component, there is scope of “separate and distinct” that is not included within the enclosure, as the structure is further claimed to be inmolded into the wall.  Does it remain separate and distinct in that case?  
Applicant then additionally argues that the rejection of claims 1-6, 11, 12 and 27 that the interpretation is not consistent with the specification, as it is unreasonable.  Examiner refers Applicant to the annotated figure above.  The side portion of the structure is the wall, and the fastening and strengthening structure is the frame. Similar to a door frame, while these components are in contact with one another they can be considered different structures.  Furthermore, when using different materials as cited above, these components under the 103 rejection are further delineated.
Finally, applicant argues that the rejection of claims 8-10 is not a lock plate on a service panel, nor can said plate more from a disengaged portion of an engaged portion.  These arguments are not 
The double patenting rejections are withdrawn, as they are moot.

Conclusion
Applicant's amendment 3/4/2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721